DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John D. Wright on 28 July 2021.
The application has been amended as follows: 
In the Claims:
Claim 1 has been amended to read as follows:

1(Currently Amended).  A method of constructing a self-wrapping textile sleeve, comprising:
	braiding a plurality of yarns with one another to form a wall extending lengthwise along a central longitudinal axis between opposite ends with at least some of said yarns being provided as heat-settable yarns and non-heat-settable yarns, said wall being moveable between a decreased length, increased cross-sectional area first state and an increased length, decreased cross-sectional area second state;
	
forming at least some of the yarns as bundles of yarn twisted with one another;
forming at least some of the bundles as bundles of the heat-settable yarn and the non-heat-settable yarn twisted with one another;
	forming said wall having opposite free edges extending lengthwise between said opposite ends; and
	wrapping said opposite free edges toward one another and heat-setting said heat-settable yarns with said wall being in one of said first state and second state to form heat-set yarns that impart a bias on said wall, said bias causing said wall to self-wrap about the central longitudinal axis into a tubular configuration and causing said wall to remain in each of said first and second states absent an externally applied axial force causing said wall to be moved to the other of said first or second states.

Drawings
The drawings were received on 23 July 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-7 and 10-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732